          Case 1:15-cv-06605-JFK-OTW Document 117 Filed 11/14/18 Page 1 of 7
                  Case 1:15-cv-06605-JFK-OTW Document 115-1 Filed 11/02/18 Page 1 of 7
 AO 88A (Rev. 12/ 13) Subpoena to Testify at a Deposition in a Civil Action



                                         UNITED STATES DISTRICT COURT
                                                                              for the
                                                           Southern District of New York

  STATE OF NEW YORK EX REL VINOD KHU RANA                                        )
                                Plaintiff                                        )
                                    v.                                           )      Civil Action No.     15 Civ. 06605-JFK
      SPHERION CORP . (N/K/A SFN GROUP, INC.)                                    )
                                                                                 )
                               Defendant                                         )

                              SUBPOENA TO TESTIFY AT A DEPOSITION IN A CIVIL ACTION

 To :                                                                         Mark Mazer

                                                         (Name ofperson to whom this subpoena is directed)

      fl Testimony: YOU ARE COMMANDED to appear at the time, date, and place set forth below to testify at a
 deposition to be taken in this civil action. If you are an organization, you must designate one or more officers, directors,
 or managing agents, or designate other persons who consent to testify on your behalf about the following matters, or
 those set forth in an attachment:



  Place: FCI Low Allenwood                                                               Date and Time:
         Rt. 15, 2 Miles North of Allenwood                                                                11 /19/2018 10: 00 am
         Allenwood , PA 17810

           The deposition will be recorded by this method:                     Video
                                                                              ~~~~~~~~~~~~~~~~~~~~~~~~




        fl Production:   You, or your representatives, must also bring with you to the deposition the following documents,
           electronically stored information, or objects, and must permit inspection, copying, testing, or sampling of the
           material : See Schedule A attached hereto.




        The following provisions of Fed. R . Civ. P. 45 are attached - Rule 45( c), relating to the place of compliance;
 Rule 45(d), relating to your protection as a person subject to a subpoena; and Rule 45(e) and (g) , relating to your duty to
 respond to this subpoena and the potential consequences of not doing so.

 Date :
                                    CLERK OF COURT
                                                                                           OR

                                            Signature of Clerk or Deputy Clerk                                   Auorney 's signature

 The name, address , e-mail address , and telephone number of the attorney representing (name ofparty)                           Plaintiff-Relater
 Vinod Khurana                                                                                  , who issues or requests this subpoena, are:
David Kovel , Kirby Mcinerney LLP, 825 Third Avenue, 16th Floor, New York, NY 10022, dkovel@kmllp.com,
(212) 371-6600
                                         Notice to the person who issues or requests this subpoena
 If this subpoena commands the production of documents, electronically stored information, or tangible things, a notice
 and a copy of the subpoena must be served on each party in this case before it is served on the person to whom it is
 directed. Fed. R . Civ. P. 45(a)(4) .
          Case 1:15-cv-06605-JFK-OTW Document 117 Filed 11/14/18 Page 2 of 7
                   Case 1:15-cv-06605-JFK-OTW Document 115-1 Filed 11/02/18 Page 2 of 7
AO 88A (Rev. 12/ 13) Subpoena to Testify at a Deposition in a Civil Action (Page 2)

Civil Action No. 15 Civ. 06605-JFK

                                                       PROOF OF SERVICE
                       (This section should not be filed with the court unless required by Fed. R. Civ. P. 45.)

              I received this subpoena for (name of individual and title, if any)
on   (dat~)



              0 I served the subpoena by delivering a copy to the named individual as follows :


                                                                                      on (date)                     ; or

              0 I returned the subpoena unexecuted because :



              Unless the subpoena was issued on behalf of the United States, or one of its officers or agents, I have also
              tendered to the witness the fees for one day 's attendance, and the mileage allowed by law, in the amount of
              $


My fees are$                                       for travel and $                       for services, for a total of$    0.00



              I declare under penalty of perjury that this information is true.


Date:
                                                                                             Server 's signature



                                                                                           Printed name and title




                                                                                              Server's address


Additional information regarding attempted service, etc.:
          CaseCase
               1:15-cv-06605-JFK-OTW   Document
                   1:15-cv-06605-JFK-OTW        117115-1
                                         Document    FiledFiled
                                                           11/14/18   Page
                                                                11/02/18   3 of37of 7
                                                                         Page

AO 88A (Rev. 12/ 13) Subpoena to Testify at a Deposition in a Civil Action (Page 3)

                             Federal Rule of Civil Procedure 45 (c), (d), (e), and (g) (Effective 12/1113)
(c) Place of Compliance.                                                                 (i) disclosing a trade secret or other confidential research , development,
                                                                                   or commercial information; or
  (I) For a Trial, Hearing, or Deposition. A subpoena may command a                     (ii) disclosing an unretained expert's opinion or information that does
person to attend a trial, hearing, or deposition only as follows:                  not describe specific occurrences in dispute and results from the expert's
   (A) within 100 miles of where the person resides , is employed, or              study that was not requested by a party.                    ,
regularly transacts business in person; or                                            (C) SpecifYing Conditions as an Alternative. In the circumstances
   (B) within the state where the person resides, is employed, or regularly        described in Rule 45(d)(3)(B), the court may, instead of quashing or
transacts business in person, if the person                                        modifying a subpoena, order appearance or production under speci tied
      (i) is a party or a party's officer; or                                      conditions if the serving party:
      (ii) is commanded to attend a trial and would not incur substantial               (i) shows a substantial need for the testimony or material that cannot be
expense.                                                                           otherwise met without undue hardship; and
                                                                                        (ii) ensures that the subpoenaed person will be reasonably compensated.
 (2) For Other Discovery. A subpoena may command:
   (A) production of documents, electronically stored information, or              (e) Duties in Responding to a Subpoena.
tangible things at a place within 100 miles of where the person resides, is
employed, or regularly transacts business in person; and                            (I) Producing Documents or Electronically Stored Information. These
   (B) inspection of premises at the premises to be inspected.                     procedures apply to producing documents or electronically stored
                                                                                   information:
(d) Protecting a Person Subject to a Subpoena; Enforcement.                           (A) Documents. A person responding to a subpoena to produce documents
                                                                                   must produce them as they are kept in the ordinary course of business or
  (I) Avoiding Undue Burden or Expense; Sanctions. A party or attorney             must organize and label them to correspond to the categories in the demand.
responsible for issuing and serving a subpoena must take reasonable steps             (B) Form/or Producing Electronically Stored Information Not Specified.
to avoid imposing undue burden or expense on a person subject to the               If a subpoena does not specify a form for producing electronically stored
subpoena. The court for the district where compliance is required must             information, the person responding must produce it in a form or forms in
enforce this duty and impose an appropriate sanction-which may include             which it is ordinarily maintained or in a reasonably usable form or forms.
lost earnings and reasonable attorney's fees--0n a party or attorney who              (C) Electronically Stored Information Produced in Only One Form. The
fails to comply.                                                                   person responding need not produce the same electronically stored
                                                                                   information in more than one form.
  (2) Command to Produce Materials or Permit Inspection.                              (D) Inaccessible Electronically Stored Information. The person
   (A) Appearance No t Required. A person commanded to produce                     responding need not provide discovery of electronically stored information
documents, electronically stored information, or tangible things, or to            from sources that the person identifies as not reasonably accessible because
permit the inspection of premises, need not appear in person at the place of       of undue burden or cost. On motion to compel discovery or for a protective
production or inspection unless also commanded to appear for a deposition,         order, the person responding must show that the information is not
hearing, or trial.                                                                 reasonably accessible because of undue burden or cost. If that showing is
   (B) Objections. A person commanded to produce documents or tangible             made, the court may nonetheless order discovery from such sources if the
things or to permit inspection may serve on the party or attorney designated       requesting party shows good cause, considering the limitations of Rule
in the subpoena a written objection to inspecting, copying, testing, or            26(b )(2)(C). The court may specify conditions for the discovery.
sampling any or all of the materials or to inspecting the premises- or to
producing electronically stored information in the form or forms requested.        (2) Claiming Privilege or Protection.
The objection must be served before the earlier of the time specified for            (A) Information Withheld. A person withholding subpoenaed information
compliance or 14 days after the subpoena is served. !fan objection is made ,       under a claim that it is privileged or subject to protection as trial-preparation
the following rules apply:                                                         material must:
      (i) At any time, on notice to the commanded person, the serving party             (i) expressly make the claim; and
may move the court for the district where compliance is required for an                 (ii) describe the nature of the withheld documents, communications, or
order compelling production or inspection.                                         tangible things in a manner that, without revealing information itself
      (ii) These acts may be required only as directed in the order, and the       privileged or protected, will enable the parties to assess the claim.
order must protect a person who is neither a party nor a party's officer from        (B) Information Produced. If information produced in response to a
significant expense resulting from compliance.                                     subpoena is subject to a claim of privilege or of protection as
                                                                                   trial-preparation material , the person making the claim may notify any party
 (3) Quashing or Modifying a Subpoena.                                             that received the information of the claim and the basis for it. After being
                                                                                   notified, a party must promptly return , sequester, or destroy the specified
  (A) When Required. On timely motion, the court for the district where            information and any copies it has ; must not use or disclose the information
compliance is required must quash or modify a subpoena that:                       until the claim is resolved; must take reasonable steps to retrieve the
                                                                                   information ifthe party disclosed it before being notified; and may promptly
     (i) fails to allow a reasonable time to comply;                               present the information under seal to the court for the district where
     (ii) requires a person to comply beyond the geographical limits               compliance is required for a determination of the claim. The person who
specified in Rule 45(c);                                                           produced the information must preserve the information until the claim is
     (iii) requires disclosure of privileged or other protected matter, if no      resolved.
exception or waiver applies; or
     (iv) subjects a person to undue burden.                                       (g) Contempt.
  (B) When Permilted. To protect a person subject to or affected by a              The court for the district where compliance is required- and also, after a
subpoena, the court for the district where compliance is required may, on          motion is transferred, the issuing court- may hold in contempt a person
motion, quash or modify the subpoena if it requires:                               who, having been served, fails without adequate excuse to obey the
                                                                                   subpoena or an order related to it.


                                         For access to subpoena materials, sec Fed. R. Civ. P. 45(a) Committee Note (2013).
Case 1:15-cv-06605-JFK-OTW Document 117 Filed 11/14/18 Page 4 of 7
     Case 1:15-cv-06605-JFK-OTW Document 115-1 Filed 11102/18 Page 4 of 7




                                         SCHEDULE A

        Pursuant to Rule 45 of the Federal Rules of Civil Procedure ("Federal Rules"), Plaintiff-

Relator Vinod Khurana, by and through his undersigned counsel, requests the production of

Mark Mazer for deposition testimony concerning the topics specified below, at a place and time

specified in the attached subpoena, in a manner prescribed by the Federal Rules, and in

accordance with the Definitions and Instructions provided herein.

                                         DEFINITIONS

        The following definitions apply to this subpoena without regard to capitalization.

Notwithstanding any definition set forth below, each word, term, or phrase used in this Schedule

A is intended to have the broadest meaning permitted under the Federal Rules and Rule 26.3 of

the Local Civil Rules of the United States District Court for the Southern District of New York

(the "Local Civil Rules").

         1.      "You" and "Your" refer to Mark Mazer or any other person or entity, foreign or

domestic, acting, authorized to act, or purporting to act on behalf of Mark Mazer.

        2.       "CityTime project" means as it is described in Relator's allegations m the

operative complaint in this action.

        3.       "Concerning" means relating to, referring to, describing, evidencing, or

constituting.

        4.       "DA Solutions" means DA Solutions, Inc. and its employees.

        5.       "Defendant" refers to defendant Spherion Corp. (now known as SFN Group, Inc.)

and where applicable, its officers, directors, employees, partners, corporate parent, subsidiaries,

or affiliates.

        6.       "Employee" means, without limitation, current and former employees, officers,
Case 1:15-cv-06605-JFK-OTW Document 117 Filed 11/14/18 Page 5 of 7
     Case 1:15-cv-06605-JFK-OTW Document 115-1 Filed 11/02/18 Page 5 of 7




directors, executives, managing agents, partners, managers, supervisors, boards of directors,

committees of boards of directors, consultants, contractors, subcontractors, representat,i ves and

agents (including accountants, advisors, and attorneys, and the employees and investigators of

such attorneys), divisions, subdivisions, branch, office, predecessors, successors, assigns, any

other person that is paid directly or indirectly, and any other person acting, purporting to act, or

authorized to act on another's behalf or under another' s direction or control.

        7.     " Including" means including but not limited to.

        8.      " Person" means any natural person or any legal entity, including any business or

governmental entity or association.

        9.      " Relator" refers to Plaintiff-Relator Vinod Khurana.

        10.     The words " and" and "or" shall be construed in the disjunctive or the conjunctive

so as to bring with in the scope of these topics the broadest range of information.

        11 .    The words " any," "each," and " all" shall be construed as synonymous so as to

bring within the scope of these topics the broadest range of information.

        12.     The use of any tense of any verb shall also include within its meaning all other

tenses of that verb.

        13 .    The use of the singular form of any word includes the plural and vice versa.

                                         INSTRUCTIONS

        The following instructions apply to this subpoena.

        1.      Unless otherwise stated, these topics cover the time period from June 1, 2004

through June 30, 2007 (the " relevant period").       The topics seek all responsive information

concerning the relevant period .      Relator reserves the right to extend the relevant period if

circumstances warrant.



                                                  2
Case 1:15-cv-06605-JFK-OTW Document 117 Filed 11/14/18 Page 6 of 7
     Case 1:15-cv-06605-JFK-OTW Document 115-1 Filed 11/02/18 Page 6 of 7




        2.     Except for topics that expressly reference another topic, each . topic shall be

construed independently and not by reference to any other topic for the purpose of limi~ation or

exclusion .

        3.     For purposes of reading, interpreting, and construing the scope of these topics, the

terms used in the topics shall be given their most expansive and inclusive ordinary meaning.

       4.      If you file a timely objection to any portion of this subpoena, provide a response

to the remaining portion.

                                        DEPOSITION TOPICS

        1.     The organizational structures of Defendant and its employees, including DA

Solutions, concerning the CityTime project.

       2.      The management of Defendant's responsibilities of the CityTime project by

Defendant, DA Solutions, other employees, subject matter experts, etc.

       3.      The policies and procedures for reviewing and taking disciplinary actions against

employees associated with the CityTime project.

       4.      The terms and conditions of Relator' s employment or contractual relationship

with Defendant and any changes thereto.

        5.     Relator' s responsibilities and work product for Defendant, including the

instructions and directives that Defendant gave to Relator.

       6.      Your responsibilities and work product concerning the CityTime project.

       7.      All   disciplinary   actions taken   against Relator, including warnings        and

termination, as well as the identities of all individuals involved in taking or recommending those

actions and their bases for doing so.




                                                3
Case 1:15-cv-06605-JFK-OTW Document 117 Filed 11/14/18 Page 7 of 7
    Case 1:15-cv-06605-JFK-OTW Document 115-1 Filed 11/02/18 Page 7 of 7




       8.      Disciplinary actions, including warnings and termination, taken against any

employee other than Relator who participated in the CityTime project, as well as the identities of

all individuals involved in taking or recommending those actions and their bases for doing so.
.                 I'+
Dated: November,l', 2018
       New York, New York


                                                                  Hon. John . Keenan




                                                 4
